              Case 1:19-cr-00113-CMH Document 20 Filed 05/22/19 Page 1 of 2 PageID# 57

 AQ 83(Rev^Sffi                    Case                                                         Fii-n

'            ^\ RM 9-- 31UNITED States District Court
                      ^                    forthe                                                     ')     A   p. •I q'
           _.r I • {1          Eastern District of Virginia i ji i:                                   i.

          '"st5|g»»H                                                                                                     ;T
          .^\Xa ^nite^ States of America

                  GEORGIY SERYOGIN,                                  Case No. 1:19-CR-113-CMH
                  a/k/a "George Seryogin,"
                   a/k/a "Georgiy Seregin"
                          Defendant

                                             SUMMONS IN A CRIMINAL CASE


          YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
 below to answer to one or more offenses or violations based on the following document filed with the court:

^Indictment             □ Superseding Indictment          □ Information □ Superseding Information            □ Complaint
 □ Probation Violation Petition       □ Supervised Release Violation Petition □ Violation Notice           □ Order of Court

 Place: U.S. District Court                                                 Courtroom No.:           zoo
          401 Courthouse Square
          Alexandria, VA 22314                                              Date and Time:                       ^ ^!0Q
          This offense is briefly described as follows:

Counts 1:18 U.S.C. § 2244(b) and 49 U.S.C. § 46506(1)
(Abusive Sexual Contact Aboard an Aircraft in Flight)




 Date:
                                                                                               s signmure            .   /^ /   J

                                                                                              - Pi n,Jf Ul^J^
                                                                                  Printed namee and
                                                                                                and title/
                                                                                                    title        '



 I declare under penalty of perjury that I have:

 l3-'Exe^ted and returned this summons                       □ Returned this summons unexecuted




 Date:       ^klii                                                                (9
                                                                                   Server's signature


                                                                          •/- T
                                                                                  Printed name and title'
                  Case 1:19-cr-00113-CMH Document 20 Filed 05/22/19 Page 2 of 2 PageID# 58
/ AO 83,(Rev. 06/09) Summons in a Criminal Case(Page 2)

.      CaseNo.1:''9-CR-113-CMH
                                 This second page contains personal identifiers and therefore should
                                         not be filed in court with the summons unless under seal.
                                                          (Notfor Public Disclosure)

                                                      INFORMATION FOR SERVICE

    Name of defendant/offender:

    Last known residence:



    Usual place of abode (ifdifferentfrom residence address):


    Ifthe defendant is an organization, name(s)and address(es) of officer(s) or agent(s) legally authorized to receive service of
    process:




    Ifthe defendant is an organization, last known address within the district or principal place of business elsewhere in the
    United States:




                                                           PROOF OF SERVICE

    This summons was received by me on (date)               5"     //^
             □ I personally served the summons on this defendant                                                                      at
             (place)                                                        on (date)                                  ; or
            □ On (date)                                     I left the summons at the individual's residence or usual place of abode
            with (name)                                                     , a person of suitable age and discretion who resides
            there, and I mailed a copy to the individual's last known address; or

                I delivered a copy of the summons to (name of individual)       /fffy Mcffy /(/re,'0^0
            who is authorized to receive service of process on behalf of (name
                                                                            me of otganization)'
                                                                                  organization)'                  ^        r
                                                                                              '      '                  i y '—*
            —




            the organizations's last known address within the district or to its principal place of business elsewhere in the
            United States; or

            □ The summons was returned unexecuted because:



    I declare under penalty of perjury that this information is true.



                       /kijIf—                                                          7-   Server's signature


                                                                             ae/rA 77 /)  PriyttfiH name
                                                                                          Printed   nnwi? nnH titlo/
                                                                                                          and title
                                                                                                                        fff) //   '




    Remarks:
